— In a negligence action to recover damages for property loss, defendant appeals from a judgment of the Supreme Court, Kings County (Shaw, J.), entered December 2, 1983, which, upon a jury verdict, was in favor of plaintiff.
Judgment affirmed, with costs.
The verdict was not against the weight of the evidence (see Cohen v Hallmark Cards, 45 NY2d 493, 499), nor was the verdict excessive (see Juiditta v Bethlehem Steel Corp., 75 AD2d 126).
We have considered defendant’s other contentions and find them to be without merit. O’Connor, J. P., Weinstein, Lawrence and Eiber, JJ., concur.